NO. 12-13-00159-CV

                        IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

JONES PAINT & BODY SHOP AND                          §      APPEAL FROM THE 114TH
DAVID N. JONES,
APPELLANTS

V.                                                §         JUDICIAL DISTRICT COURT

LARRY PARENT,
APPELLEE                                         §         SMITH COUNTY, TEXAS



                                    MEMORANDUM OPINION
                                        PER CURIAM
        This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
        Pursuant to Rule 32.1, Appellants’ docketing statement was due to have been filed at the
time the appeal was perfected, i.e., May 10, 2013. See TEX. R. APP. P. 32.1. On May 16, 2013,
this Court notified Appellants that they should file a docketing statement within ten days if they
had not already done so. On the same date, this Court sent Appellants a second notice requesting
that they remit the filing fee for the appeal.
        Appellants did not file the docketing statement or pay the filing fee. Accordingly, on
May 31, 2013, this Court issued another notice advising Appellants that the docketing statement
was past due. The notice also advised Appellants that the filing fee was due to have been paid on
or before May 28, 2013, but had not been received. See TEX. R. APP. P. 5 (requiring payment of
filing fee at time an item is presented for filing). The notice further provided that unless the
docketing statement was filed and the filing fee paid on or before June 10, 2013, the appeal
would be presented for dismissal in accordance with Rule 42.3. The time for filing the docketing
statement and paying the filing fee has expired, and Appellants have not complied with the
Court’s request. Because Appellants have failed, after notice, to comply with Texas Rules of
Appellate Procedure 5 and 32.1, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered June 19, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)

                                                           2
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JUNE 19, 2013


                                          NO. 12-13-00159-CV


                  JONES PAINT & BODY SHOP AND DAVID N. JONES,
                                    Appellants
                                       V.
                                 LARRY PARENT,
                                    Appellee



                            Appeal from the 114th Judicial District Court
                           of Smith County, Texas. (Tr.Ct.No. 12-2816-B)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       3